            Case 4:21-cv-40048-TSH Document 1 Filed 05/12/21 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



DEANNA GALLO, BRITTANY DUCHAINE
and SANCHARE KELLY, on behalf of
themselves and All others similarly situated,

                       Plaintiffs,
v.                                                      CIVIL ACTION NO.:

JOLO, INC. d/b/a HURRICANE BETTY’S
and MYLES O’GRADY individually,

                  Defendants.
_________________________________/


                                          COMPLAINT

                                         Nature of Action

       1.      This is a class action brought by DeAnna Gallo, Brittany Duchaine and Sanchare

Kelly on behalf of themselves and a class of all other individuals similarly situated (hereinafter

“Plaintiffs”) who have performed services as exotic dancers for JOLO, Inc. d/b/a Hurricane

Betty’s and Myles O’Grady (hereinafter “Defendants”). This Complaint alleges the Defendants

failed to pay exotic dancers working at Hurricane Betty’s minimum wage and overtime,

mandated that their dancers pay house and late fees and share their tips with DJs. The Complaint

also alleges the Defendants misclassified Plaintiffs and the proposed Class as independent

contractors, despite the fact that Plaintiffs and the proposed Class were employees and must

legally be treated as employees for wages, overtime, health insurance, and all other employment

purposes and benefits. Defendants have violated the rights of Plaintiffs and proposed Class

members, under Massachusetts statutory and common law and the Federal Labor Standards Act

(FLSA) as set forth below.



                                                 1
            Case 4:21-cv-40048-TSH Document 1 Filed 05/12/21 Page 2 of 9




       2.      A similar action was brought by exotic dancers at Hurricane Betty’s against the

same Defendants in April 2012. The prior action included the same allegations of failure to pay

minimum wage, mandating that dancers to pay house fees, requiring dancers to tip-out non-

service employees and other violations of the Massachusetts Wage Act, “tip statute” and the

common law. Benjamin v. Jolo, Inc. US District Court Worcester CA# 12-cv-40071-TSH.

                                          The Parties

       3.      Plaintiff, DeAnna Gallo, resides in Rhode Island. Ms. Gallo worked as an exotic

dancer at Hurricane Betty’s on various dates and times from February 2016 to December 2017.

       4.      Plaintiff, Brittany Duchaine, resides in Worcester County, Massachusetts. Ms.

Duchaine worked as an exotic dancer at Hurricane Betty’s on various dates and times from

November 2018 to January 2019.

       5.      Plaintiff, Sanchare Kelly, resides in Rhode Island. Ms. Kelly worked at Hurricane

Betty’s from early 2017 to late 2018

       6.      Defendant, JOLO, Inc., is a domestic corporation incorporated under the laws of

Massachusetts. JOLO maintains its principal office at 350 Southbridge Street, Worcester,

Worcester County, MA. JOLO owns and operates a strip club known as Hurricane Betty’s

located at the same location.

       7.      Defendant, Myles O’Grady (O’Grady) is an individual who resides at 27 Rolling

Lane, Needham, Norfolk County, MA. O’Grady is the president and treasurer of JOLO, Inc.

Accordingly, he is an employer of the Plaintiffs within the meaning of M.G.L. c. 149 § 148,

which provides that “the president and treasurer of a corporation and any officers and agents

having the management of such corporation shall be deemed to be the employers of the

employees of the corporation.” In addition to being the president, and treasurer of JOLO,




                                                2
             Case 4:21-cv-40048-TSH Document 1 Filed 05/12/21 Page 3 of 9




O’Grady has exercised substantial dominion and control over the decisions of Hurricane Betty’s

and has been substantially involved in the decisions affecting the terms and conditions of the

Plaintiffs’ employment, including the direction and control over its employment policies,

employment practices, the hiring and firing of the Plaintiffs, failure to pay wages, classifying the

Plaintiffs as independent contractors, instituting and retaining portions of the Plaintiffs’ tips

earned from patrons, and directing and exercising operational and behavioral control over all

significant aspects of the Plaintiffs’ work. Examples of O’Grady’s control over the Plaintiffs are

the following: requiring dancers to pay “house fees”; requiring dancers to tip-out DJ’s; requiring

dancers to work certain hours; specifying the clothing dancers must wear on stage and on the

floor; requiring dancers to become fully nude on stage, in private dances and in the Champagne /

VIP room; requiring dancers to appear on stage when called; and requiring dancers to pay fines

for being late, or failing to appear for a scheduled shift.


                                         Statement of Facts

        8.      As stated, Defendants own and operate the strip club known as Hurricane Betty’s

in Worcester, Massachusetts. Defendants employ women to work as exotic dancers at Hurricane

Betty’s including the Plaintiffs. The exotic dancers provide adult entertainment to customers in

the form of live nude and semi-nude dancing.

        9.      Defendants did not pay Plaintiffs minimum wage, or any wage, or salary. The

only compensation that the dancers received while working at Hurricane Betty’s were tips paid

by customers.

        10.     The Defendants did not pay Plaintiff’s overtime pay for hours worked in excess of

forty hours per week.




                                                   3
          Case 4:21-cv-40048-TSH Document 1 Filed 05/12/21 Page 4 of 9




       11.     Defendants required Plaintiffs to share their tips with DJ’s and other non-service

employees.

       12.     Defendants required Plaintiffs to pay a house fee, sometimes disguised as a late

fee, of $20 for each shift the Plaintiff worked.

       13.     Defendants also classified the Plaintiffs as independent contractors, rather than as

employees. However, the Plaintiffs do not qualify as independent contractor under state or

federal law. Specifically:

          a.   Plaintiffs performed a service that is part of the Defendants’ regular course of

          business, namely, the operation of a strip club that provides adult entertainment in the

          form of live nude and semi-nude exotic dancing;

          b.   Plaintiffs are not engaged in a distinct occupation or business on their own. They

          performed services at Defendants’ club and as part of Defendants’ usual business

          operations;

          c.   Defendants had an unlimited right to discipline and terminate Plaintiffs at will;

          d.   Defendants required Plaintiffs to become fully nude while on stage, in private

          dances, in the Champagne / VIP room, and dance in conformance with Hurricane

          Betty’s rules;

          e.   Defendants, through their management, scheduled the Plaintiffs shifts and order in

          which they danced;

          f.   Defendants did not allow Plaintiffs to leave Hurricane Betty’s on personal

          business or come and go as they pleased while “on shift,” unless they obtained

          management approval; and




                                                   4
          Case 4:21-cv-40048-TSH Document 1 Filed 05/12/21 Page 5 of 9




          g.   Plaintiffs did not, at any time, hold themselves out, or advertise themselves as

          independent contractors, nor did they own any exotic dancer businesses.


                            Exhaustion of Administrative Remedies

       14.     Pursuant to M.G.L. c. 149 § 150, Plaintiffs filed the required statutory claims with

the office of the Attorney General, and the Attorney General issued a right to sue letter.


                                             Count I
                                   M.G.L. c. 149 §§ 148 & 150
                              (Failure to Pay for Work Performed)

       15.     As set forth above, the Defendants’ failure to pay Plaintiffs the Massachusetts

minimum wage and overtime violated M.G.L. c. 149 §§ 148 and 150.


                                            Count II
                                     M.G.L. c. 151 §§ 1 & 7
                             (Failure to Pay Minimum Wage & Overtime)

       16.     As set forth above, the Defendants’ failure to pay Plaintiffs the Massachusetts

minimum wage and overtime violated M.G.L. c. 151 §§ 1 and 7.


                                           Count III
                                      M.G.L. c. 149 § 152A
                                     (Unlawful Tip Sharing)

       17.     As set forth above, Defendants’ failure to allow Plaintiffs to retain all of their tips

by requiring them to pay house fees, various fines, and tip out employees who do not customarily

and regularly receive tips violates M.G.L. c. 149 § 152A(b). By violating the express provisions

of M.G.L. c. 149 § 152A, the Defendants are subject to civil and criminal penalties as set forth in

§§ 27 C and 152A of Chapter 149.




                                                  5
           Case 4:21-cv-40048-TSH Document 1 Filed 05/12/21 Page 6 of 9




                                           Count IV
                                      M.G.L. c. 149 § 148B
                            (Independent Contractor Misclassification)

        18.      As set forth above, Defendants’ misclassification of Plaintiffs as independent

contractors, rather than employees, violates M.G.L. c. 149 §§ 148b, 152A. This claim is brought

pursuant to M.G.L. c. 149 § 150.


                                             Count V
                                        (Unjust Enrichment)

        19.      As set forth above, the Defendants have been unjustly enriched under the common

law by improperly receiving and requiring the Plaintiffs to pay house fees in violation of M.G.L.

c. 149 § 152A.

                                             Count VI
                                         (Quantum Meruit)

        20.      As stated above, Plaintiffs and class members are entitled to full restitution due to

them for all house fees charged to dancers and all recommended tip-outs to non-service employees

under the common law doctrine of quantum meruit.

                                             Count VI
                                      (Violation of the FLSA
                            Failure to Pay Statutory Minimum Wage)

        21.      Plaintiffs hereby incorporate all the proceeding paragraphs by reference as if fully

set forth herein.

        22.      The FLSA required Defendants to pay Plaintiffs and other similarly situated

exotic dancers at an hourly rate at least equal to the Federal Minimum Wage.


        23.      The FLSA required Defendants allow Plaintiffs and other similarly situated exotic

dancers to keep all tips and gratuities received from customers.



                                                   6
           Case 4:21-cv-40048-TSH Document 1 Filed 05/12/21 Page 7 of 9




        24.     As set forth above, Defendants failed to pay Plaintiffs and other similarly situated

exotic dancers at hourly rates in compliance with the FLSA Federal Minimum Wage

requirements.


        25.     Without legal excuse or justification, Defendants kept and/or assigned to

management tips and gratuities received by Plaintiffs and other exotic dancers and belonging to

Plaintiffs and other exotic dancers.


        26.     Defendant’s failure to pay Plaintiffs and other similarly situated exotic dancers as

required by the FLSA was willful and intentional and was not in good faith.


                                         Count VII
                                (Violation of 26 U.S.C. ¶7434
                    Unlawful Filing of IRS W-2 Tax Information Returns)

        27.     Plaintiffs hereby incorporate all the proceeding paragraphs by reference as if fully

set forth herein.

        28.     During the tax claim relevant time period, Defendants issued Plaintiffs and other

similarly situated exotic dancers yearly IRS W-2 tax information returns (reflecting payroll

wages) that were facially incorrect and did not accurately reflect the actual net wages Plaintiff

and other dancers received.

        29.     26 U.S.C. §7434 provides that “[i]f any person willfully files a fraudulent

information return with respect to payments purported to be made to any other person, such other

person may bring a civil action for damages against the person so filing such return.”

        30.     Here, because (1) Defendants issued Plaintiffs and other similarly situated exotic

dancers tax information returns each year of their employment (an IRS Form W-2); (2) the




                                                  7
          Case 4:21-cv-40048-TSH Document 1 Filed 05/12/21 Page 8 of 9




information return was facially false and did not accurately reflect net wages actually received by

Plaintiffs and other dancers; and (3) Defendants had actual knowledge the wage information on

the information returns issued to Plaintiff and other dancers was false.

       31.      Defendants now owe damages to Plaintiffs and all other dancers under 26

U.S.C.§7434(b) in the statutorily mandated amount of $5,000.00 for each fraudulent information

return issued, plus attorney’s fees and costs.

                                         Prayer for Relief

       Plaintiffs respectfully requests that the Court enter the following relief:

             1. A declaratory judgment that the Plaintiffs were employees and not independent

                contractors;

             2. An award of damages for all wages and overtime payments that are due to the

                Plaintiffs;

             3. An award of damages for all shift fees required by Defendants and paid to

                Defendants;

             4. An award of damages for all fees required by Defendants to be paid to them,

                including “house fees” and all other unlawful fees;

             5. An award of damages for all other benefits of employment due to the Plaintiffs

                and all similarly situated employees, such as unemployment compensation,

                worker’s compensation, and payment for the employer’s share of taxes;

             6. Statutory trebling of all wage-related damages;

             7. Attorneys’ fees and costs; and

             8. Any and all other relief to which the Plaintiffs may be entitled, as this Honorable

                Court deems just.




                                                  8
         Case 4:21-cv-40048-TSH Document 1 Filed 05/12/21 Page 9 of 9




                                    Respectfully submitted.

                                    DEANNA GALLO, and BRITTANY DUCHAINE
                                    on behalf of themselves and all others similarly
                                    situated,

                                    By their attorneys,

                                    /s/ David D. Dishman
                                    David D. Dishman (BBO#126210)
                                    DISHMAN LAW, PC
                                    224 Lewis Wharf
                                    Boston, MA 02110
                                    617-523-5252
                                    david@dishmanlaw.com

                                    Tod A. Cochran (BBO #643165)
                                    PYLE ROME EHRENBERG PC
                                    2 Liberty Square, 10th Floor
                                    Boston MA 02109
                                    617-367-7200
                                    tcochran@pylerome.com


Dated: May 12, 2021




                                       9
